In the

     United States Court of Appeals
                  For the Seventh Circuit
                     ____________________ 
No. 15‐3875 
JOHN J. OTROMPKE, 
                                                 Plaintiff‐Appellant, 

                                 v. 

BRADLEY SKOLNIK, Executive Director, Indiana State Board of 
  Law Examiners, and GREG ZOELLER, Attorney General of 
  Indiana, 
                                       Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
          Northern District of Indiana, Hammond Division. 
      No. 2:14‐cv‐00296‐RLM‐JEM — Robert L. Miller, Jr., Judge. 
                     ____________________ 

       SUBMITTED MAY 3, 2016 — DECIDED JUNE 24, 2016 
                  ____________________ 

   Before POSNER, FLAUM, and HAMILTON, Circuit Judges. 
    POSNER, Circuit Judge. Section 3 of Rule 12 of the Indiana 
Rules for the Admission to the Bar and the Discipline of At‐
torneys states: “No person who advocates the overthrow of 
the  government  of  the  United  States  or  this  state  by  force, 
violence  or  other  unconstitutional  or  illegal  means,  shall  be 
certified  to  the  Supreme  Court  of  Indiana  for  admission  to 
2                                                        No. 15‐3875 


the bar of the court and a license to the practice of law.” The 
plaintiff  intends  to  engage  in  “revolutionary  advocacy,”  as 
by  distributing  the  Charter  of  Carnaro  (Gabrielle 
d’Annunzio’s  constitution,  combining  proto‐fascist,  anar‐
chist,  and  democratic  ideas,  for  his  short‐lived  rule  over 
Fiume in 1920), and Marx and Engels’ Communist Manifesto, 
and he is concerned, he says, that his actions will be deemed 
to violate Rule 12(3). He doesn’t quite say that he intends to 
advocate  the  overthrow  of  the  government  of  the  United 
States  or  of  Indiana  by  illegal  means.  But  he  implies  that, 
both by his citation to the Communist Manifesto and by argu‐
ing  that  the  defendants  are  violating  the  First  Amendment 
by refusing to admit to the Indiana bar any “person who ad‐
vocates  the  overthrow  of  the  United  States  or  this  state  by 
force, violence, or other unconstitutional or illegal means”—
presumably  he  is  such  a  person.  His  suit,  which  is  against 
the director of Indiana’s bar examiners and the state’s attor‐
ney general, seeks to enjoin the enforcement of Rule 12(3) on 
the  ground  that  it  infringes  freedom  of  speech,  in  violation 
of the U.S. Constitution. 
    The suit is premature. Otrompke has not applied for ad‐
mission  to  the  Indiana  bar.  For  all  we  can  know,  should  he 
apply  the  board  of  examiners  or  the  attorney  general  (the 
defendants)  might  agree  with  him  that  Rule  12(3)  violates 
the First Amendment, or might decide that in any event his 
proposed  activities  would  not  violate  the  rule.  Given  those 
possibilities,  he  lacks  standing  to  bring  the  present  suit,  as 
the  district  court  held  in  dismissing  it  for  want  of  jurisdic‐
tion. 
    He lacks standing because he’s failed to show that unless 
he  obtains  a  judgment  against  the  defendants  he  will  be 
No. 15‐3875                                                                                     3 


harmed  because  until  then  Rule  12(3)  will  remain  in  effect 
and  prevent his  admission to  the  Indiana  bar. The  rule will 
harm  him  only  if  he  would  be  admitted  to  the  Indiana  bar 
were the rule to be invalidated but not otherwise. And that 
is  highly  unlikely,  as  we  know  from  our  previous  involve‐
ment  in  his  tempestuous  relations  with  the  Illinois  bar  au‐
thorities.  After  the  state’s  Committee  on  Character  and  Fit‐
ness  deemed  him  unfit  to  practice  law,  citing  his  failure  to 
acknowledge on his bar and law school applications his mul‐
tiple arrests and firings over the previous decade, he sought 
to obtain admission by suing the state’s Board of Admissions 
in federal district court. He lost, see Otrompke v. Chairman of 
the  Committee  on  Character  &  Fitness  for  the  First  Judicial  Dis‐
trict  of  Illinois,  2005  WL  3050618  (N.D.  Ill.  Nov.  7,  2005), 
didn’t  appeal,  but  ten  years  later  again  sued  the  Board  of 
Admissions  (along  with  the  Illinois  attorney  general,  who 
has  however  no  authority  with  regard  to  bar  admission 
standards),  again  lost,  this  time  appealed—and  lost  still 
again.  In  Otrompke  v.  Hill,  592  F.  App’x  495,  497  (7th  Cir. 
2014), affirming the district court’s dismissal of his suit after 
modifying the dismissal to base it on want of jurisdiction, we 
explained that the Rooker‐Feldman doctrine divested the dis‐
trict court of jurisdiction to review the state supreme court’s 
decision rejecting his application. 
    Otrompke’s  baleful  Illinois  experience  makes  it  impera‐
tive  that  he  apply  to  the  Indiana  bar  authorities  for  admis‐
sion  before  challenging  the  legality  of  the  state’s  rules  for 
admission. At present he has no standing to maintain a suit 
such  as  this  because  he  can’t  show  harm.  The  judgment  of 
the district court is therefore 
                                                                                AFFIRMED.